Citation Nr: 1545172	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  10-19 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active air service from September 1961 to September 1965.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In his May 2010 substantive appeal, the Veteran requested that he be provided a hearing before a member of the Board.  In a May 2015 statement, the Veteran submitted a statement in which he withdrew his request for a Board hearing.

This case was previously before the Board in July 2015, at which time the issues on appeal were remanded for additional development.  The case has now been returned to the Board for further appellate action.  


FINDING OF FACT

Bilateral hearing loss disability and tinnitus are etiologically related to acoustic trauma sustained in active service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

With an approximate balance of positive and negative evidence on an issue material to a determination, VA resolves reasonable doubt in the claimant's favor.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran asserts that he has bilateral hearing loss disability and tinnitus as a result of acoustic trauma sustained in active service.  Specifically, he has reported that in the course of his duties as an aircraft mechanic, he worked on the flight line and was regularly exposed to large engine jet noise and other significant noise associated with the flight line. 

A review of the record shows that the Veteran's occupational specialty during service was aircraft mechanic.  Therefore, the Board concedes that the Veteran sustained acoustic trauma during active service.  

The service medical records show that while the Veteran did not have hearing loss for VA purposes at any point during active service, the Veteran's hearing acuity did decrease while he was in active service.  Additionally, the Veteran has regularly reported that he was first told he had a problem with hearing loss and tinnitus at the time of separation from active service.  The Board notes that the Veteran is competent to report when he first experienced symptoms of bilateral hearing loss disability and tinnitus and that they have continued since service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Also, the Board finds the Veteran to be credible in that assertion.

At a June 2009 VA audiology evaluation, the Veteran reported the significant noise exposure described above.  He denied post-service occupational noise exposure and reported that he had worked for 28 years as a letter carrier and 12 years as a school bus driver.  He reported brief recreational noise exposure in the form of small motorcycles and home power tools.  The examiner diagnosed bilateral hearing loss disability and tinnitus.  The examiner opined that the Veteran's hearing loss and tinnitus were cochlear in origin and secondary to exposure to loud noises.  The examiner then opined that hearing loss and tinnitus were not caused by or a result of exposure to jet engines in service as the Veteran's separation audiogram did not show a threshold shift in excess of 10 decibels at any frequency.  

The Board finds the June 2009 opinion to be inadequate for adjudication purposes.  The examiner specifically noted that the Veteran's bilateral hearing loss disability and tinnitus were related to noise exposure, but then opined they was not related to in-service noise exposure, despite the Veteran's lack of post-service recreational and occupational noise exposure.  As the opinion is inconsistent, it is inadequate and cannot serve as the basis of a denial of entitlement to service connection.

In an August 2015 addendum opinion, an examiner opined that it was less likely as not that the Veteran's hearing loss and tinnitus were caused by or a result of in-service noise exposure.  The examiner noted that there was no objective evidence of acoustic trauma while the Veteran was in active service as the Veteran's hearing was within normal limits at separation.  Further, the examiner noted that an Institute of Medicine report found that there was an insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure would develop long after noise exposure.  The examiner thus concluded that it was highly unlikely that hearing loss that developed after service was due to any noise exposure during service.  Further the examiner noted that as there was no objective evidence of acoustic trauma in service, the Veteran's tinnitus was likely related to his hearing loss.  

The Board finds the August 2015 VA opinion to be inadequate.  The Board notes that the examiner relied on a finding that there was no objective evidence of acoustic trauma during service, despite the Veteran's reported acoustic trauma, which the Board has found credible, and the decrease in the Veteran's hearing acuity during service.  Further, the examiner does not appear to have considered the Veteran's competent and credible assertions that he has experienced problems with hearing loss and tinnitus since service.  As the opinion is inadequate, it cannot serve as the basis of a denial of entitlement to service connection.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).  Here, the Veteran is competent to identify reduced hearing acuity and tinnitus, and his statements have been found credible. 

In sum, the Board concedes that the Veteran sustained acoustic trauma in active service.  The VA medical opinions of record are not competent opinions against the claim as they do not consider all the pertinent facts and do not provide accurate, complete, thorough, and detailed rationales supporting the conclusions reached.  The Veteran has competently and credibly reported a decrease in hearing acuity and experiencing tinnitus since service.  He has also credibly asserted a continuity of symptomatology since service.  In addition, he has current diagnoses of tinnitus and hearing loss that constitute disabilities for VA purposes.  38 C.F.R. § 3.385 (2015).

Accordingly, the evidence for and against the claims of entitlement to service connection for bilateral hearing loss and tinnitus is at least in equipoise.  Therefore, reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for bilateral hearing loss and tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


